Citation Nr: 0619745	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, including post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for lung disorder. 

4.  Entitlement to service connection for pseudofolliculitis 
barbae.

5.  Entitlement to an initial increased evaluation for tinea 
pedis and tinea corporis, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1969 to April 
1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2002, 
a statement of the case was issued in June 2003, and a 
substantive appeal was received in July 2003.  

The August 2002 notice of disagreement also included a claim 
for compensation under 38 U.S.C.A. § 1151 for left shoulder 
injury or residuals.  A June 2003 rating decision denied this 
claim.  The July 2003 substantive appeal indicated that the 
veteran wished to appeal this issue as well.  However, an 
August 2004 statement from the veteran indicated that he 
wished to withdraw his appeal on this issue.  Thus, this 
issue is not longer in appellate status. 

The issues of service connection for pseudofolliculitis 
barbae and initial increased rating for tinea pedis and tinea 
corporis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disability was not manifested 
during the veteran's active duty or for many years 
thereafter, nor is any current psychiatric disability related 
to such service. 

2.  The veteran does not currently suffer from PTSD.

3.  Hypertension was not manifested during veteran's active 
duty service or for many years thereafter. 

4.  Any current lung disorder is not related to service. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including PTSD, was 
not incurred in or aggravated by the veteran's active duty 
service, nor may a psychosis be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Lung disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows in April 2001 and October 2001 VCAA letters, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the April and October 2001 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April and October 2001, which was 
prior to the August 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate a claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection for psychiatric disability (to 
include PTSD), for hypertension, and for lung disability, any 
questions as to the appropriate disability rating or 
effective date to be assigned as to these issues are rendered 
moot. 

Furthermore, with regard to the issues addressed in the 
merits in this decision, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the law and regulations.  The record in this case 
includes service medical and personal records, private 
treatment records, and VA medical records.  The Board finds 
that the record as it now stands includes sufficient 
competent evidence to decide the issues dealing with 
psychiatric disability (to include PTSD), hypertension, and 
lung disability  

The Board also notes that VA treatment records dated October 
2002 to July 2003 were added to the claims file after the 
June 2003 statement of the case.  However, the RO did not 
issue a supplemental statement of the case with respect to 
these records.  Regardless, the information in these records 
is duplicative of evidence already of record prior to the 
June 2003 statement of the case so RO review is not 
necessary.  Therefore, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues addressed on the merits in the following decision.   

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Acquired Psychiatric Disability, including PTSD

The veteran is claiming service connection for acquired 
psychiatric disability, including PTSD.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

The veteran's April 1972 service examination prior to 
discharge, and October 1972 and October 1988 reserve service 
examinations indicated that the veteran was psychiatrically 
evaluated as clinically normal.  In his October 1972 and 
October 1988 contemporaneous medical histories, the veteran 
expressly denied having frequent trouble sleeping, depression 
or excessive worry or nervous trouble of any sort. 

The first medical evidence of record concerning any acquired 
psychiatric disability is an April 2001 VA treatment record, 
which was 29 years after the veteran's discharge from active 
service.  This record indicated that the veteran had 
depression.  VA treatment records from May 2001 to September 
2001 indicated that the veteran received treatment for major 
depressive disorder.  However, there was no diagnosis of 
PTSD.

Thus, based on the medical evidence of record, the veteran 
does not currently have a medical diagnosis of PTSD, which is 
required for service connection purposes.  38 C.F.R. § 
3.304(f).  The weight of the medical evidence is against a 
finding that the veteran suffers from PTSD.  While the Board 
acknowledges the veteran's belief that he does suffer from 
PTSD, neither the veteran nor the Board are competent to 
render a medical diagnosis.  The question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

Nevertheless, the Board recognizes that the veteran does 
suffer from an acquired psychiatric disability, specifically 
major depressive disorder.  However, there is no medical 
evidence linking the veteran's major depressive disorder to 
his service.  The record shows that it was 29 years from the 
date of discharge until the first post service treatment 
record so there is no supporting evidence of a continuity of 
pertinent symptomatology or that any psychoses was shown 
within one year of discharge from service.  Further, the 
veteran expressly denied any depression in his October 1988 
medical history, which was 16 years after service.  

Thus, the preponderance of the evidence is against finding 
that any acquired psychiatric disability, including PTSD, is 
related to the veteran's active duty service.  As a 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107. 

Hypertension

The veteran is also claiming service connection for 
hypertension.  The reports of examinations in April 1972 and 
October 1972 do not refer to any problems with elevated blood 
pressure readings, and there was no diagnosis of 
hypertension.  In fact, in his October 1972 contemporaneous 
history, the veteran expressly denied having high or low 
blood pressure.  

Looking to post-service evidence, the report of a September 
1985 VA examination showed a blood pressure reading of 
126/84.  There was no diagnosis of hypertension.  The first 
post service treatment record indicating that the veteran had 
hypertension was in June 1987, 15 years after discharge from 
active service.  Subsequent VA treatment records showed 
continued treatment for hypertension. 

Based on the medical evidence, the Board must conclude that 
service connection for hypertension is not warranted.  There 
is no competent evidence showing hypertension while in 
service.  There is no competent medical evidence linking his 
hypertension to service.  Further, it was 15 years after 
active service before the first medical evidence of 
hypertension so there is no supporting evidence of a 
continuity of pertinent symptomatology since service.  Thus, 
a preponderance of the evidence is against the veteran's 
claim for hypertension.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Lung Disorder

The veteran is also claiming service connection for a lung 
disorder.  The veteran's April and October 1972 service 
examinations showed that the veteran's lungs and chest were 
evaluated as clinically normal.  In the October 1972 
contemporaneous medical history, the veteran expressly denied 
having shortness of breath, pain or pressure in chest or 
chronic cough.  

A May 1985 VA hospital report indicated that a 1977 chest x-
ray, five years after service, showed some spots on the 
veteran's lungs.  A contemporaneous chest x-ray showed a 
solitary nodule, right base, etiology unclear.  A September 
1985 chest x-ray showed that the lung fields were clear, but 
noted that small granuloma was still present in the right 
base.  A tuberculosis test in February 1986 was negative.  No 
changes were noted in subsequent x-rays in February 1986, 
January 1987 and April 1988.  The October 1988 reserve 
service examination again evaluated the lungs and chest as 
clinically normal and in his contemporaneous history, the 
veteran again expressly denied shortness of breath, pain or 
pressure in chest or chronic cough.  

The veteran was afforded a VA examination in May 2001.  The 
examiner noted that no definitive diagnosis had been made 
with respect to the "spots" on the veteran's lungs.  The 
assessment was old granulomatous disease.  A contemporaneous 
x-ray showed old granulomatous disease and nodular density in 
the left upper lung most likely granulomatous in nature.  
However, the examiner did not state that any lung disorders 
were related to service.  A contemporaneous pulmonary 
function test showed minimal obstructive airways disease, 
peripheral airway, and minimal neuromuscular disease.  Based 
on the medical evidence, it appears that the veteran has not 
had a subsequent chest x-ray.  

Therefore, based on the medical evidence of the record, the 
Board finds that service connection for the any lung disorder 
is not warranted.  There is no evidence of any lung disorder 
while in service as demonstrated by the April 1972 service 
discharge examination and the October 1972 reserve service 
examination.  Further, there is no competent medical evidence 
linking any lung disorder to active service.  It was five 
years from the date of discharge until the first evidence of 
any spots on the veteran's lungs so there is no supporting 
evidence of a continuity of pertinent symptomatology.  Thus, 
a preponderance of the evidence is against the veteran's 
claim for any lung disorder.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for acquired psychiatric 
disability, including PTSD, for hypertension, or for lung 
disability.  The appeal is denied as to these issues. 


REMAND

The veteran is also seeking an increased evaluation for his 
service-connected tinea pedis and tinea corporis.  In an 
August 2002 rating decision, the RO granted service 
connection for the veteran's tinea pedis and tinea corporis 
and awarded a 10 percent evaluation under Diagnostic Code 
7813 for exfoliation, exudation or itching involving an 
exposed surface or extensive area.  However, while the 
veteran's appeal was pending, the regulations for the 
evaluation of skin disorders were amended, effective August 
30, 2002.  Therefore, the new and old regulations for skin 
disorders are applicable in the instant case.  The veteran 
was provided the new and old criteria in the June 2003 
statement of the case.  However, it appears that the RO only 
addressed the veteran's disorder under the old criteria.  The 
June 2003 statement of the case used the same description as 
the August 2002 rating decision.

Further, a July 2001 VA examination report noted flaking dry 
skin and diagnosed the veteran with tinea pedis and tinea 
corporis as related to service.  Nevertheless, the 
examination report does not give a percentage of the body 
affected or exposed areas affected in order to rate the 
veteran under the revised Diagnostic Code 7813.  Therefore, 
the Board finds that another VA examination is necessary to 
determine the extent of severity of the veteran's service-
connected tinea pedis and tinea corporis under the new and 
revised criteria for skin disorders.   

Further, service medical records from February 1972 to March 
1972 showed that the veteran was diagnosed with 
pseudofolliculitis barbae.  The veteran claims that he has 
had this skin disorder since diagnosed in service.  The 
September 1985 VA examination indicated that the veteran 
complained of a rash on his face.  The veteran was afforded a 
VA examination in May 2001 where the examiner found no 
evidence of psuedofolliculitis barbae.  However, subsequent 
VA treatment records from 2001 to 2003 showed treatment for 
pseudofolliculitis barbae.  Thus, given that this disorder 
was diagnosed in service, that there is medical evidence the 
veteran currently has this disorder, and that the veteran 
claims he has had this same disorder since service, the Board 
finds that a VA examination pursuant to 38 C.F.R. 
§ 3.159(c)(4) is necessary to determine the etiology of the 
veteran's current pseudofolliculitis barbae.  

Lastly, As previously stated in the analysis part of 
this decision, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service 
connection claim.  Since the Board is remanding this 
case for another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the issues of tinea 
pedis and tinea corporis, and 
pseudofolliculitis, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet.App. 
Mar. 3, 2006).  

2.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of his tinea pedis and tinea 
corporis under the old and current rating 
criteria for skin disorders and to 
determine the nature, extent and etiology 
of the veteran's pseudofolliculitis 
barbae.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be clearly 
reported to allow for application of VA's 
rating criteria for skin disorders (old 
and new criteria).  Moreover, after 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current 
pseudofolliculitis barbae is related to 
the pseudofolliculitis barbae the veteran 
had during active service.  

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


